DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I is Claims 1-14, which are drawn to a method and a system method for providing original equipment manufacturer (OEM) control to maximize profits, classified in G06Q50/06, B60L53/68, B60L53/665, G06Q10/06312, Y02T90/12, and H02J7/0048.
Group II is Claims 15-20, which are drawn to a method for providing original equipment manufacturer (OEM) control to maximize profits, classified in G06Q50/06, B60L53/68, B60L53/665, G06Q10/06312, Y02T90/12, H02J7/0048, and Y02E60/00.
The inventions are independent or distinct, each from the other because:
Group I to II: Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as processing an OEM charging policy option to schedule charging of the at least one electric vehicle at a low energy production cost timeframe, wherein the OEM charging policy option is communicated to at least one utility provider; modifying the at least one demand based charging schedule into a policy based at least one utility provider, wherein the policy based charging schedule includes a schedule to charge the at least one electric vehicle at the low energy production cost timeframe; and facilitating payment of an incentive fee from the at least one utility provider to the OEM. Further, subcombination II has separate utility such as processing an OEM charging policy option to schedule charging of the at least one electric vehicle at a low carbon footprint timeframe, wherein the OEM charging policy option is communicated to at least one third party environmental entity; modifying the at least one demand based charging schedule into a policy based charging schedule based on an acceptance of the OEM charging policy option by the at least one third party environmental entity, wherein the policy based charging schedule includes a schedule to charge the at least one electric vehicle at the low carbon footprint timeframe; and facilitating payment of a carbon credit payment from the at least one third party environmental entity to the OEM. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571) 272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
2/16/2021